Citation Nr: 0813822	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-30 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected residuals of multiple varicocele surgeries with 
recurrence of hydrocele/varicocele and scarring, currently 
evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1989.  He was born in 1967.

The veteran filed his initial claim for compensation on 
January 15, 2003.  This appeal to the Board of Veterans 
Appeals (the Board) is from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, CA 
in June 2003.

The veteran provided testimony before a Veterans Law Judge 
via videoconferencing in May 2006; a transcript is of record.

In June 2006, the case was remanded by the Board for 
development.  A written presentation was made by the 
veteran's representative when the case was returned to the 
Board in December 2007.

In January 2008, the veteran was informed by the Board that 
the Veterans Law Judge before whom he had testified was no 
longer with the Board, and asked if he wanted another 
hearing.  That correspondence was returned by the Post Office 
as undeliverable; however, the letter was remailed to the 
veteran on February 11, 2008, and it was not returned.  He 
did not respond by April 11, 2008, and the case is before the 
Board for further appellate review at this time.  

Service connection is not in effect for any other disorder 
than that shown on the front cover of this decision.  The 
separate issue of entitlement to a total rating based on 
individual unemployability (TDIU) has not been fully 
addressed. 


FINDINGS OF FACT

1.  The veteran's residuals of varicocele surgeries and 
recurrent varicocele/hydrocele are manifested by periodic 
acute urinary tract infection but no chronic bladder or 
kidney symptoms, no need for absorbent materials or 
significant laboratory abnormalities, but mild hypertension 
for which he takes medicine, decreased size of his left 
testis and ongoing, recurrent often constant pain in the 
groin, epididymis and testis which impacts his adequately 
functioning in job and home life including mild erectile and 
sexual difficulties; occasional frequency and periodic 
nocturia, he is receiving VA retraining in a dental tech 
field since he can no longer drive a truck due to his 
genitourinary disability. 

2.  The veteran has tenderness and pain associated with 
scarring due to his genitourinary disabilities and 
procedures.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for multiple varicocele surgeries with recurrence of 
varicocele/hydrocele and scars have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 4.118 Diagnostic Code 7529 (2007).

2.  The criteria for a separate rating of 10 percent for 
residual scarring from multiple varicocele surgeries with 
recurrence of varicocele/hydrocele have been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.118, Diagnostic Codes 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, e.g., actual knowledge by the claimant cured the 
notice defect, a reasonable person would have understood what 
was needed, or the benefits sought cannot be granted as a 
matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 
2007).

The veteran filed his initial claim for service connection in 
January 2003.  A VA examination was undertaken in April 2003, 
and the VARO granted service connection and assigned a 30 
percent rating in June 2003.   The veteran filed his NOD in 
November 2003 and a SOC was issued in June 2004.  The 
veteran's Substantive Appeal, a VA Form 9, was filed in 
August 2004.   Since then, the veteran has provided testimony 
at a hearing and numerous SSOC's have been issued, as well as 
a Board remand in June 2006.  Throughout, the veteran was 
fully informed of actions being taken.  After development of 
the evidence, another SSOC was issued.

Evidence has been introduced into the file, and 
communications were provided with regard to the requirements 
for his claims.  In the aggregate, and as will be discussed 
further below, the Board finds that the RO has satisfied the 
duty to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
give VA to substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased ratings cases and mandatory 
notice in Vazquez-Flores v. Peake, 22. Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and various 
alternative ratings have been identified during the course of 
the present appeal.  In the aggregate, the veteran and his 
representative have demonstrated actual knowledge of and have 
acted on the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim) and related notification requirements 
have been fulfilled as contemplated in Vazquez-Flores, supra.  
Any presumption of error as to VCAA notice has been rebutted 
in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Finally, with further respect to Vazquez-Flores v. Peake, 
supra, the Board finds that every effort has been made to 
inform the veteran as to what is required for increased 
compensation for the herein concerned disabilities, under 
whatever alternate diagnostic codes might be available; and 
he has affirmatively indicated by his actions and words that 
he fully comprehends what is required.  

II.  Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).   Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the clear duty to assess the credibility and weight to be 
given the evidence.  And while the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); however, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the appellant's testicular disorder is 
evaluated as analogous, 38 C.F.R. § 4.20, to a benign 
neoplasm of the genitourinary system.  Currently, Diagnostic 
Code 7529 (Benign neoplasms of the genitourinary system) 
provides for rating as voiding dysfunction or renal 
dysfunction, whichever is predominant.  See 38 C.F.R. Part 4, 
§ 4.115a, Diagnostic Code 7529. 

In turn, voiding dysfunction is evaluated as 20 percent 
disabling where the wearing of absorbent materials is 
required, which must be changed less than two times per day.  
See 38 C.F.R. Part 4, § 4.115a.  A 40 percent evaluation, the 
next higher evaluation available, is warranted where the use 
of an appliance or the wearing of absorbent materials is 
required, which must be changed two to four times per day.  A 
60 percent evaluation, the maximum available, is warranted 
where the use of an appliance or the wearing of absorbent 
materials is required, which must be changed more than four 
times per day.

Renal dysfunction is evaluated as noncompensable where there 
is albumin and casts with a history of acute nephritis or 
there is hypertension which is noncompensable under 
Diagnostic Code 7101.  A 30 percent evaluation, the next 
higher evaluation available, is warranted where there is 
albumin constant or recurring with hyaline and granular casts 
or red blood cells or where there is transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent evaluation is warranted 
where there is constant albuminuria with some edema, or a 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent evaluation is warranted where there is persistent 
edema and albuminuria with BUN 40 to 80 mg.%, or creatinine 
is four to eight mg.%, or where there is generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent evaluation, 
the maximum evaluation available, is warranted where dialysis 
is regularly required, or where more than sedentary activity 
is precluded, or where there is markedly decreased kidney or 
other organ system function.  

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)). Given this definition and 
the symptoms the veteran attributes to his disability, 
38 C.F.R. § 4.115b, Diagnostic Code 7529 is the most 
appropriate rating code for the evaluation of the veteran's 
disability.  A spermatocele is defined as a cystic distention 
of the epididymis containing spermatozoa. Dorland's 
Illustrated Medical Dictionary 1553 (28th ed. 1994).

Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these. When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Voiding 
dysfunctions are evaluated according to urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Benign neoplasms of the genitourinary system are rated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Diagnostic Code 7529.   

Urine leakage which requires the wearing of absorbent 
materials which must be changed more than four times per day 
is evaluated as 60 percent disabling. Urine leakage which 
requires the wearing of absorbent materials which must be 
changed two to four times per day is evaluated as 40 percent 
disabling. The wearing of absorbent materials which must be 
changed less than two times per day is evaluated as 20 
percent disabling. 38 C.F.R. § 4.115a.

Urinary frequency that results in daytime voiding intervals 
of less than one hour, or awakening to void five or more 
times per night is evaluated as 40 percent disabling. A 
daytime voiding interval of between one and two hours, or 
awakening to void three or four times per night merits 
continuation of the 20 percent evaluation. The veteran may 
also receive an increased rating to 30 percent for urinary 
retention requiring intermittent or continuous 
catheterization. 38 C.F.R. § 4.115a.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is evaluated as 30 
percent disabling. Marked obstructive symptomatology such as 
hesitancy, slow or weak stream, or decreased force of stream 
with any one or combination of the following symptoms is 
evaluated as 10 percent disabling. These symptoms include 
post void residuals greater than 150 cc., markedly diminished 
peak flow rate, recurrent urinary tract infections, and 
stricture disease requiring periodic dilation every two to 
three months. Obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times a 
year is evaluated as zero percent disabling. 38 C.F.R. § 
4.115a.

Under Code 7524, removal of one testis if rated as 
noncompensably disabling.  However, special monthly 
compensation may be available if there is loss of use of a 
creative organ under 38 C.F.R. § 3.350.  

Under the regulations in effect prior to July 31, 2002, 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001). Superficial 
scars warrant a 10 percent evaluation if they are poorly 
nourished and subject to repeated ulceration or if they are 
tender and painful on objective demonstration. Scars may also 
be rated based on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 
7805 (2001).

The revised Diagnostic Code 7800 provides that disfigurement 
of the head, face, or neck, where shown by one characteristic 
of disfigurement warrants a 10 percent rating. Note (1) 
provides that the eight characteristics of disfigurement are: 
scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). Note (2) states: 
Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate. Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria. 67 Fed. Reg. 49,596 (July 31, 2002), (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800). 

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches. Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage. 38 C.F.R. Part 4 (2005).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater. Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage. 38 C.F.R. Part 4 (2005).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling. Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. Part 
4 (2005). The next criteria, that of Diagnostic Code 7804, 
provides that superficial scars that are painful on 
examination are rated as 10 percent disabling. Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part. 38 C.F.R. Part 4 (2005).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected. 38 C.F.R. Part 4 (2001).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2007).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

III.  Factual Background and Analysis

The veteran has a history of multiple surgical procedures on 
his varicocele and most recently, a verified hydrocele, and 
argues that his condition has deteriorated significantly 
since 2003.  Specifically the veteran argues that he is (or 
at least to be) a truck driver and the pain in his groin 
makes him no longer able to drive his truck; that he cannot 
lift heavy things and it is hard for him to exercise.  He 
states that he had experienced a lot of problems in his 
personal life because of the pain and his marriage has been 
strained.  He is concerned about continuing to make a living 
for his family; he cannot play or handle his kids because he 
cannot lift them.  

On urological evaluation for VA in April 2003, the veteran 
gave a history of his left testicular pain with radiation 
into the left groin.  He had had surgery for the varicocele 
which initially seemed to help but it thereafter increased 
progressively.  He had been unable to work in his truck 
driver job for 8 months due to the pain.  The left testicular 
pain was daily, a constant dull aching, aggravated by 
lifting, standing, walking and even prolonged sitting.  On 
examination, he had swelling above the left testicle and the 
left scrotum was larger than the right, and tender to the 
touch.  There was no increase in temperature.  There was 
slight left groin tenderness.  The surgical scar was about 
3.5 cm., numb to touch and slightly hyperpigmented without 
disfigurement, tenderness, tissue loss, ulceration or keloid 
formation.  A scrotal ultrasound verified a left hydrocele 
rather than recurrence of the prior varicocele.  Except for 
abundant amorphous urate crystals, the legible results of 
laboratory findings were normal.

VA outpatient reports from 2004 show recurrent urinary tract 
infection for which medication was prescribed.  Symptoms 
included burning with urination and irritation in the 
urethra.  He had repeated complaints of chronic left groin 
and testicular pain.  

A statement was received from a friend who observed that the 
veteran had had leg and groin problems since service.  
Another statement was received from his supervisor to the 
effect that he had had problems operating a truck in 2003 due 
to the pain in his testis and into his leg.  A statement from 
his employer was to the effect that while his work was 
admirable, he was no longer able to use him due to 
disability.
 
At the hearing, he testified that with VA training, he was 
learning to be a dental laboratory technician rather than a 
trucker.  Tr. at 4.  The VR&E file is now of record 
confirming that into 2006, he was enrolled in the dental-
related training.

On VA examination pursuant to the Board's remand, undertaken 
in January 2007, the veteran gave a history of having had the 
initial surgery, and then having repeated surgery for left 
ilioinguinal excision and left hernia repair causing residual 
pain in 2002.  He had since been seen for ongoing pain.  He 
had had no catheterizations or dilation procedures.  He 
indicated that he was in VR&E programming to learn something 
other than driving the truck which had increased his 
symptoms, e.g., on using the clutch and other movements.  He 
said he could not do ordinary activities such a lifting his 
daughter. He was noted to have hypertension of unknown 
etiology but thought to be due to genitourinary pain.  

On examination, the veteran said that during sexual contact, 
vaginal penetration was possible with ejaculation but only 
with  great deal of difficulty.  He said his erections were 
semi rigid.  His left testis was smaller than the right, and 
tender to palpation particularly over the superior portion.  
The left epididymis was also tender to palpation.  His 
laboratory tests were within normal limits.  It was noted 
that he took Vicodin without it having been prescribed; other 
prescriptions included Gabapentin, Amitripline and Neurontin 
as well as nerve injections, none of which was entirely 
effective.  Blood pressure was 146/87; he apparently now 
takes medications for his hypertension.  The examiner 
concluded that the veteran was experiencing functional 
incapacitation which was as likely as not due to his chronic 
genital pain and scaring from previous surgery.  He had no 
frank urinary tract symptoms; however, he had mild erectile 
or sexual difficulties that were also as likely as not 
related to his chronic genital pain and scar.  He said he 
urinated 4-5 times a night with nocturia of 0-1 times a 
night.  His urinary stream was intermittent; he denied 
dysuria, hesitancy or incontinence.

In assessing the veteran's residuals of multiple varicocele 
surgeries with recurrence of hydrocele/varicocele and scars, 
the Board finds that the evidence is now, in the aggregate, 
adequate to provide a sound basis for a equitable resolution 
at this time.  The veteran still has both testicles, although 
his left is somewhat smaller than the right.  He does not 
have, nor does he allege, loss of use of a creative organ, 
albeit he does have some problems as described above with 
erections and sexual activity.  

He has no chronic signs of renal or voiding dysfunction, nor 
does he have any other chronic urinary disability, although 
he had had periodic recurrence of an acute urinary tract 
infection which abates with medication, as well as some 
frequency and periodic nocturia.  Moreover, he does have mild 
hypertension which is said by VA examiners to be due to pain, 
in turn due to the genitourinary problems.  This is 
reasonably contemplated under the provisions of Code 7529 for 
renal dysfunction, and as such, is fully and generously 
compensated within the 30 percent presently assigned.  He 
does not have constant albuminuria or decreased kidney 
function or such significant hypertension as to warrant an 
evaluation in excess of  that 30 percent now assigned.  As 
noted in the recent SSOC, there does not appear to have been 
such sustained improvement as to sustain a reduced 
compensation at this time.

On the other hand, in addition to the systemic genitourinary 
difficulties, he still has both objective and subjective 
evidence of chronic and virtually constant pain with 
radiation into the groin, and this impacts virtually all 
activities from lifting his daughter to relations with his 
wife, to walking, to driving a truck, his prior occupation.  
He does not have loss of use of a creative organ as defined 
by law, but the pain in his left testicle [and the surgical 
procedures involving nerves and a hernia repair, which have 
endeavored to correct that problem] have caused him some 
difficulties in erections and other normal sexual activity, 
of both a sensory and functional nature.  The aggregate 
evidence reflects that the essence of this pain appears to be 
centered around the scarring area.  Thus, the Board finds 
that since the surgical interventions and/or the basic 
innervation dilemma (and surgery therefore since service) 
appear to be the source of the problem; and since this is 
most intimately identifiable with the scar, it is entirely 
reasonable to assign a separate 10 percent rating for this as 
being comparable to a painful scar.  In that regard, the 
evidence is not unequivocal, but the doubt raised is 
reasonable and must be resolved in his favor.  It is not 
thought that his symptoms are significantly different now 
than at the start of his claim, and since they have remained 
relatively static, staging is unnecessary under Fenderson, 
Hart, et al.


IV.  Additional Considerations

The Board has also considered whether the veteran's service-
connected genitourinary problems warrant referral to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  See 38 C.F.R. § 3.321(b)(1).

The governing criterion for the award of an extra-schedular 
rating is a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards. 

There is no question but that the veteran's disability 
impacts him occupationally and socially, and this has been 
addressed in the schedular rating assigned.  He is also being 
given VR&E benefits to retrain into dental tech work rather 
than being a trucker.  But he has had no recent 
hospitalizations for the problem.  Moreover, as discussed 
above, his functional occupational problems are addressed in 
the schedular ratings.  The Board concludes that referral of 
this case for assignment of an extra-schedular evaluation is 
not warranted, because the schedular rating criteria are 
adequate for evaluating this case.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 
(1996).




ORDER

An initial increased evaluation in excess of 30 percent for 
service-connected residuals of multiple varicocele surgeries 
with recurrence of hydrocele/varicocele is denied.

A separate 10 percent initial rating for scarring residuals 
of multiple varicocele surgeries with recurrence of 
hydrocele/varicocele, is granted. subject to the pertinent 
regulatory criteria relating to the payment of monetary 
awards.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


